Name: Commission Regulation (EEC) No 3262/88 of 21 October 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 88No L 291 / 18 Official Journal of the European Communities * COMMISSION REGULATION (EEC) No 3262/88 of 21 October 1988 on the supply of various consignments of cereals as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid the Commission has allo ­ cated, to certain countries and beneficiary organizations 4 975 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988 , p. 7 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 25. 10 . 88 Official Journal of the European Communities No L 291 / 19 ANNEX I 1 . Operation No ('): 913/87 2. Programme : 1986 3 . Recipient : CICR, 17, avenue de la Paix, CH-1202 Geneva ; telex 22269 CICR-CH ; Sub-DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Avenida da Independencia 54, Restinga, Lobito, People's Repu ­ blic of Angola 4. Representative of the recipient (2) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Travessa de JoÃ £o Seca n? 14 ; Caixa Postal 2501 , Luanda, People's Republic of Angola ; tel . 9 33 82 / 9 22 25, telex 3353 CICV AN 5. Place or country of destination : Angola 6. Product to be mobilized : Maize meal 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.8) 8 . Total quantity : 1 200 tonnes (2 308 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2 (c)) : marking on the bags : in letters at least 5 cm high : 'ACÃ Ã O N? 913/87 / AO  " 105 / SÃ MOLA DE MILHO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / DISTRIBUIÃ Ã O GRATUITA / LOBITO' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 30 January 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, p. 7 No L 291 /20 Official Journal of the European Communities 25. 10. 88 ANNEX II 1 . Operation No ('): 1 /88 2. Programme : 1987 3 . Recipient : CICR, 17, avenue de la Paix, CH-1202 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient (2) : ComitÃ © Internacional da Cruz Vermelha, rua Luis InÃ ¡cio 276, Caixa Postal 1130, Beira, People's Republic of Mozambique ; tel . 230 88 5. Place or country of destination : Mozambique 6. Product to be mobilized : maize flour 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA7) 8 . Total quantity : 800 tonnes (1 356 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2 (c)) : marking on the bags : in letters at least 5 cm high : 'ACÃ Ã O N? 1 /88 / MZ-31 / FARINHA DE MILHO / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA / BEIRA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : CICV Manica Mozambique, ArmazÃ ©m n? 1 , Desvio 1007, Munhava, Beira 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 30 January 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239, 30. 8 . 1988, p. 7) 25. 10. 88 Official Journal of the European Communities No L 291 /21 ANNEX III 1 . Operation No ('): 253/88 and 791 /88 2. Programme : 1987 (108 tonnes) and 1988 (210 tonnes) 3 . Recipient : CICR, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient (2) : A. Reparto Belmonte km 7 Carretera Sur, Apartado 2005, Managua/Nicaragua ; tel . 52 81-4, 52 081-5, telex 2268, CICR-NIC B. Immeuble Makarem, rue de Koweit, Hamra, Ras-Beirut, BP 7188, Beirut, Lebanon ; tel . 80 17 91 /2 5. Place or country of destination : A : Nicaragua ; B : Lebanon 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled), as defined in para ­ graph 2 of Annex A of Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.10) 8 . Total quantity : 318 tonnes (763 tonnes of cereals) 9. Number of lots : two (A : 108 tonnes ; B : 210 tonnes) 10 . Packaging and marking (4): see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (A : II.B.1.e ; B : II.B.l.c): marking on the bags : in letters at least 5 cm high : A. 'ACCIÃ N N ° 253/88 / NI-0074 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA SU DISTRIBUCIÃ N GRATUITA', (date of manufacture on unit packaging) B. 'ACTION N ° 791 /88 / LB-0158 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / BEYROUTH' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : A. DelegaciÃ ³n del CICR, Reparto Belmonte km 7 Carretera Sur, Apartado 2005, Managua/Nicaragua ; tel. 52 081-4, 52 081-5, telex 2268 CICR-NIC B. Dep6t Beefeater, Immeuble Al-Hakim, Vaouche, Ras-Beirut 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 30 January 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders ^: Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 10 September 1988 v fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, p. 7 No L 291 /22 25. 10 . 88Official Journal of the European Communities ANNEX IV 1 . Operation No (') : 913/88 2. Programme : 1988 3. Recipient (8) (') : CICR, av. de la Paix 17, CH-1202 Geneva, tel . 022/34 60 01 , telex 22269 CICR CH) 4. Representative of the recipient ^): ICRC Delegation, Asia House, 4 Weizmann Street, Tel Aviv, Israel ; tel . 25 02 05 5. Place or country of destination : Cis Jordan 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.6) 8 . Total quantity : 400 tonnes (548 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2.b, in 20-foot containers) Q marking on the bags : in letters at least 5 cm high : 'ACTION No 913/88 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / ASHDOD' 11 . Method of mobilization : the Community market 1 2. Stage of supply : supply free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 30 January 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 8 November 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22 November 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 December 1988 / (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*): Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988, p. 7 25 . 10 . 88 Official Journal of the European Communities No L 291 /23 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin,  fumigatien certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R . /s) in order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (1 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer : - should cotnainers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transporting from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient, _ should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ ting from the under hook stage up to the designated destuffing area via, if any, transit check shed areaand by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing o the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient,  shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (8) Transport agent working in conjunction with the ICRC : General Superintendance Co. Ltd, PO Box 11202, Tel Aviv, Israel . (9) ICRC reference to be quoted in all correspondence : IL- 17 .